Citation Nr: 1104812	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-37 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for type II 
diabetes mellitus.  

2.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to July 
1992.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from June and October 2007 rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In the June 2007 rating decision, the RO 
found that new and material evidence had not been submitted 
sufficient to reopen a claim for service connection for type II 
diabetes mellitus.  In the October 2007 rating decision, the RO 
denied service connection for sleep apnea.  

The Board notes that, in a September 2002 rating decision, the RO 
found that new and material evidence had not been submitted 
sufficient to reopen claims for service connection for 
lumbosacral strain and a bilateral hip disorder, and denied 
increased ratings for service-connected cervical spine and right 
and left knee disabilities.  In September 2002, a statement 
requesting appeal of the rating decision was submitted; however, 
this statement was not signed by the Veteran (rather, it appears 
to have been written by his wife).  The statutory and regulatory 
law is clear that a notice of disagreement (NOD) can only be 
filed by a claimant and his/her authorized representative.  38 
U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 
20.301 (2010).  The RO subsequently accepted a statement from the 
Veteran, dated in June 2003, as an NOD regarding the requests to 
reopen the claims for service connection for lumbosacral strain 
and a bilateral hip disorder.  A June 2003 Decision Review 
Officer (DRO) Conference Report clarifies that the issues the 
Veteran believed were on appeal were his requests to reopen 
claims for service connection for a low back condition and a 
bilateral hip disability.  

The RO subsequently issued a statement of the case (SOC) 
regarding claims for service connection for a low back disorder 
and a bilateral hip condition in August 2003 and the Veteran 
filed a substantive appeal in the same month.  In a January 2007 
rating decision, the RO granted service connection for 
lumbosacral strain with hip pain, representing a full grant of 
the benefit sought with respect to these claims.  Accordingly, 
the only issues currently in appellate status are those listed on 
the title page.   

In August 2010, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge sitting at the RO 
(Travel Board hearing).  A transcript of that hearing is of 
record.    

The issue of entitlement to service connection for sleep apnea is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

On August 13, 2010, prior to the promulgation of a decision in 
the appeal, the Veteran requested withdrawal of the appeal with 
regard to the request to reopen a claim for service connection 
for type II diabetes mellitus.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran, with regard to his request to reopen a claim for service 
connection for type II diabetes mellitus, have been met.  38 
U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
20.202, 20.204 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010), the Board may 
dismiss any appeal which fails to allege specific error of fact 
or law in the determination being appealed.  A substantive appeal 
may be withdrawn on the record during a hearing, and at any time 
before the Board promulgates a decision.  See 38 C.F.R. §§ 
20.202, 20.204 (2010).  Withdrawal may be made by the Veteran or 
by his or her authorized representative.  See 38 C.F.R. § 20.204 
(2010).  

During the August 13, 2010 Board hearing, the Veteran requested 
withdrawal of the appeal as to the request to reopen a claim for 
service connection for type II diabetes mellitus.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration with respect to that claim.  Accordingly, the Board 
does not have jurisdiction to review the appeal as to the request 
to reopen a claim for service connection for type II diabetes 
mellitus and it must be dismissed.


ORDER

The appeal as to the request to reopen a claim for service 
connection for type II diabetes mellitus is dismissed.  

REMAND

The Board's review of the claims file reveals that further action 
on the claim remaining on appeal is warranted.  

The Veteran alleges that he has current sleep apnea which was 
incurred in service.  Service treatment records reflect that, 
during treatment for chest pain in February 1985, the Physician 
Assistant, Certified, noted that the Veteran was falling asleep 
while sitting on the examination table.  In his Report of Medical 
History at discharge, the Veteran described frequent trouble 
sleeping.  
	
Records of VA hospitalization in May and June 2003 reflect that 
the Veteran's sleep was being monitored for signs of apnea.  The 
Veteran described himself as tired all the time and gave a 
history of severe, loud snoring.  A June 2003 note includes an 
assessment of hypersomnolence:  rule out obstructive sleep apnea 
versus medication related.  The June 2003 discharge summary from 
that period of hospitalization notes that symptoms of obstructive 
sleep apnea (snoring loudly, pauses in breathing, frequent 
waking) were observed by the nursing staff, and Temazepam did 
seem to worsen the symptoms, consistent with obstructive sleep 
apnea.  The Veteran was to have a sleep study done following 
discharge.  He underwent sleep study at the American Lake VA 
Medical Center (VAMC) in September 2005.  The impression was 
obstructive sleep apnea.  An April 2006 record of VA treatment 
noted that the Veteran fell asleep twice during his appointment.  

In an August 2007 statement, the Veteran's wife stated that she 
and the Veteran had been married since 1985, and she noticed that 
he would appear to stop breathing while sleeping, adding that he 
snored very loudly and then would gasp for air.  She stated that 
he would fall asleep if he sat anywhere for five to ten minutes.  
In his October 2008 substantive appeal, the Veteran described 
symptoms of waking up several times a night and snoring during 
service.  He added that he fell asleep if he sat anywhere for any 
length of time and reported that, over the years, his symptoms 
had gotten progressively worse.  A VA treatment record dated in 
July 2010 reflects that the Veteran's wife stated that she had 
observed sleep apnea for at least 25 years.  During the August 
2010 hearing, the Veteran testified that, during service, he 
described falling asleep at the wheel and having problems 
breathing at night.  He stated that it was suggested that he 
might have sleep apnea and he was told to get proper rest.  The 
Veteran and his wife described persistent daytime sleepiness 
during and since service.  

VA will provide a medical examination or obtain a medical opinion 
if the evidence indicates the existence of a current disability 
or persistent or recurrent symptoms of a disability that may be 
associated with an event, injury, or disease in service, but the 
record does not contain sufficient medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2010); 38 
C.F.R. § 3.159(c)(4)(i) (2010); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The threshold for determining whether the 
evidence "indicates" that there "may" be a nexus between a 
current disability and an in-service event, injury, or disease is 
a low one.  McLendon, 20 Vet. App. at 83. 

The Veteran and his wife are competent to describe observable 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  The statements of the Veteran and his wife indicate a 
continuity of symptomatology of sleep apnea symptoms since 
service, and, as such, suggest a link between his current sleep 
apnea and service.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).  However, the Veteran has not been afforded a VA 
examination which addresses the relationship between current 
sleep apnea and service.  Accordingly, a VA examination to obtain 
a medical nexus opinion is warranted.  See McLendon, 20 Vet. App. 
at 83.
    
Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, which 
treated him for sleep apnea.  After the 
Veteran has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should be 
inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review. 

2.  The Veteran should be afforded a VA 
examination to determine the etiology of 
his sleep apnea.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the physician.

Following examination of the Veteran and a 
review of the record, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the Veteran's 
current sleep apnea was incurred or 
aggravated as a result of active service.  
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  After ensuring that the development is 
complete, re-adjudicate the claim.  If not 
fully granted, issue a supplemental 
statement of the case before returning the 
claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


